              Case 6:20-cv-00471-MK        Document 45              Filed 12/31/20   Page 1 of 13



     ELLEN F. ROSENBLUM
     Attorney General
     J. NICOLE DEFEVER #030929
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Nicole.DeFever@doj.state.or.us

     Attorneys for Defendants Deputy Attorney General Fredrick Boss, Honorable Judge Locke
     Williams, and the Benton County Trial Court Administrator




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                          EUGENE DIVISION

     GORDON ALAN GEFROH,                                   Case No. 6:20-cv-00471-MK

                    Plaintiff,                             STATE DEFENDANTS' MOTION TO
                                                           DISMISS AMENDED COMPLAINT
            v.

     BETH CRAWFORD, OSB# 082957
     FREDERICK BOSS, Deputy Attorney General
     OSB# 911424
     TIFFANY DEATON
     LOCKE WILLIAMS,

                    Defendants.

                                              CONFERRAL

            Pursuant to Local Rule 7-1, counsel conferred with plaintiff by telephone on December

     31, 2020. However, the parties were unable to resolve the dispute.

                                         MOTION TO DISMISS

            Defendants the Honorable Judge Locke Williams, Deputy Oregon Attorney General

     Frederick Boss, and the Benton County Circuit Court’s Trial Court Administrator1 (“State

     1
       There is no trial court administrator named Tiffany Deaton at the State of Oregon’s Benton
     County Courthouse. This name only remains in the caption here because she was named by
     plaintiff.
Page 1 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
          JND/mm8/34380665                         Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-00471-MK          Document 45              Filed 12/31/20   Page 2 of 13



     Defendants”) move to dismiss plaintiff’s “Second Amended Complaint” (ECF #40 and #41)

     (“Amended Complaint”) for lack of personal jurisdiction due to a failure of or insufficient

     service, lack of subject matter jurisdiction, and failure to state a claim. Fed. R. Civ. P. 12(b)(1),

     (2) and (6).

            Plaintiff has still failed to properly serve two of the defendants named in the lawsuit.

     Fed. R. Civ. Pro. 4; ORCP 7. Even if proper service eventually is completed, plaintiff’s

     Amended Complaint is fatally flawed. Thus, without waiving the objections for lack of service

     or insufficient service, and thus a lack of personal jurisdiction, Judge Williams and the Benton

     County Circuit Court’s Trial Court Administrator specially appear to move to dismiss and end
     this frivolous lawsuit. Fed. R. Civ. P. 12(b)(2).

            State Defendants re-raise the same three challenges to both subject matter jurisdiction and

     whether the Amended Complaint states a claim: sovereign immunity, judicial immunity, and

     Rooker-Feldman. Sovereign immunity is “quasi-jurisdictional” in nature and may be raised in

     either a Rule 12(b)(1) or 12(b)(6) motion. Sato v. Orange County Dep’t of Educ., 861 F.3d 923,

     927 n.2 (9th Cir. 2017), cert. denied, 138 S. Ct. 459. Judicial immunity is also quasi-

     jurisdictional in nature because it is an absolute immunity, and thus may be raised in either a

     Rule 12(b)(1) or 12(b)(6) motion. E.g., Mireles v. Waco, 502 U.S. 9, 11 (1991) (analyzing

     judicial immunity when raised under both rules 12(b)(1) and 12(b)(6)).2 Last, Rooker-Feldman is

     also quasi-jurisdictional. E.g., Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

     281(2005) (analyzing subject matter jurisdiction under the Rooker-Feldman doctrine). Because

     these three immunities are quasi-jurisdictional, success under either the 12(b)(1) or 12(b)(6)

     standard, requires dismissal with prejudice.

                                           LEGAL STANDARDS

            Service is a prerequisite for obtaining personal jurisdiction over a defendant. Fed. R. Civ.

     P. 4(e), (j) and (k). Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982) (“Defendants

     2
       The Fifth Circuit has held that judicial immunity can only be raised under Fed. R. Civ .P
     12(b)(6). Morrison v. Walker, 704 Fed. Appx. 369, 372 n.5 (5th Cir. 2017) (analyzing judicial
     immunity solely under F.R.C.P. 12(b)(6) because “arguments for immunity are attacks on the
     existence of a federal cause of action.").
Page 2 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
          JND/mm8/34380665                           Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-00471-MK          Document 45              Filed 12/31/20   Page 3 of 13



     must be served in accordance with Rule 4 … of the Federal Rules of Civil Procedure, or there is

     no personal jurisdiction. *** Neither actual notice, nor simply naming the person in the caption

     of the complaint, will subject defendants to personal jurisdiction if service was not made in

     substantial compliance with Rule 4.”) (internal citations omitted).

             Subject matter jurisdiction refers to “the courts’ statutory or constitutional power to

     adjudicate a case.” Pistor v. Garcia, 791 F.3d 1104, 1110 (9th Cir. 2015) (quotation marks

     omitted); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (noting that

     “[f]ederal courts are courts of limited jurisdiction”). A defendant may raise a facial or factual

     challenge to the Court’s jurisdiction. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th
     Cir. 2004). To avoid dismissal after a defendant raises a factual challenge to the court’s

     jurisdiction under Rule 12(b)(1), the plaintiff has the burden of establishing facts that show

     subject matter jurisdiction. See St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989).

             On a motion to dismiss for failure to state a claim, courts presume the truth of the

     allegations in the complaint and construe them in the light most favorable to the nonmoving

     party. Fed. R. Civ. P. 12(b)(6); Sun Sav. & Loan Ass’n v. Dierdorff, 825 F.2d 187, 191 (9th Cir.

     1987). The complaint “must contain sufficient factual matter, accepted as true, to state a claim

     for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation

     marks and citation omitted). A claim is plausible on its face only if it contains “factual content

     that allows the court to draw the reasonable inference that the defendant is liable for the

     misconduct alleged.” Id. The Court is “not bound to accept as true a legal conclusion couched as

     a factual allegation.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v.

     Allain, 478 U.S. 265, 286 (1986)). To assess the adequacy of a complaint, a court may first

     begin by identifying those pleadings that, because they are no more than conclusions, are not

     entitled to the assumption of truth. Iqbal, 556 U.S. at 678 (“The tenet that a court must accept as

     true all of the allegations contained in a complaint is inapplicable to legal

     conclusions.”); Chapman v. Pier 1 Imports, 631 F.3d 939, 955 n.9 (9th Cir. 2011).




Page 3 -   STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
           JND/mm8/34380665                          Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-00471-MK          Document 45              Filed 12/31/20   Page 4 of 13



                          FACTUAL ALLEGATIONS OF THE COMPLAINT

            Plaintiff’s Amended Complaint is still largely unintelligible. Plaintiff seems to be

     arguing that an Oregon state court did not have jurisdiction over his divorce proceeding.

     Plaintiff repeats this “lack of jurisdiction” legal conclusion throughout his complaint. E.g., Am.

     Compl. § II (B) at 5-6 (“The Opinion Letter … is false, as Gordon is a ‘non-resident alien’ and is

     not a statutory ‘person’ and is not a resident of a Federal area.”; Am. Compl., Exhibit at 15-17 (J.

     Williams’s orders finding the court has personal jurisdiction in the divorce proceedings in state

     court and limited judgment and restraining order).3 Plaintiff then uses this baseless legal

     conclusion on jurisdiction to assert that all legal ramifications stemming from or discussed in the
     state domestic relations action are invalid and that his civil rights have been violated. This

     includes child custody, the dissolution of the marriage, a certificate of residency, and numerous

     other allegations regarding addresses or certificates. Am. Compl. § III (C) at 9-12.

            The Amended Complaint’s primary factual allegation to support this “lack of

     jurisdiction” conclusion is a claim that his “land has never been ceded to the federal

     government.” Id. § III (A) at 9. Plaintiff apparently thinks that because he owns his land,

     nothing that happens on that land can be included as evidence in a court of law. Id. In other

     words, his position is that the state court had no “jurisdiction” to consider what happens on his

     private property. Id. Plaintiff’s case citations in support of his legal conclusions are meritless.

     For example, plaintiff repeats Adams v. United States, 319 U.S. 312, 63 S. Ct. 1122, 87 L. Ed.

     1421 (1943) like a talisman. Am. Compl. § III (C) at 10. But, Adams addressed whether a

     federally-run government camp had met the requirements of a federal statute to place the camp

     under federal criminal jurisdiction. That case and the statute it examines have absolutely nothing

     to do with state court jurisdiction over a domestic relations case. Based upon his fallacious legal

     theory, plaintiff alleges that the entire state court proceedings are invalid. But, even if his theory

     was not preposterous, plaintiff at best alleges an erroneous ruling by the state court judge in his



     3
       The Amended Complaint does not have paragraph numbers, so sections and page numbers are
     used for citations.
Page 4 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
         JND/mm8/34380665                            Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
            Case 6:20-cv-00471-MK          Document 45              Filed 12/31/20   Page 5 of 13



    official capacity. Id. § IV (“Non medical : mistake over jurisdiction”). Thus, all claims against

    Judge Williams must be dismissed immediately.

           Plaintiff’s Amended Complaint does clarify his allegations against Mr. Boss and Ms.

    Deaton. Those clarifications show that both of these claims are utterly specious.

           Plaintiff abandons his prior assertions and now alleges that “Frederick Boss failed, upon

    demand, to order from the Attorney General a copy of the formal Acceptance Filing prescribed

    by ORS 272.030 which would show the metes and bounds of the boundary of the Federal

    Areas.” Am. Compl. § III (C) at 10. Even accepting this allegation as true4, it fails to assert a

    federal claim against Mr. Boss. Moreover, again, the legal arguments are nonsense. ORS
    272.030 provides as follows:

                   Consent is given to the United States to acquire lands for the purpose of
                   erecting thereon any needful public buildings, under authority of any Act
                   of Congress. The United States may enter upon and occupy such lands
                   which may be purchased or otherwise acquired, and shall have the right of
                   exclusive jurisdiction over the lands, subject to ORS 272.015.
    There is nothing about a state official having a duty to provide a copy of a federal filing. There

    is nothing that provides a disgruntled divorcee the right to sue the Deputy Attorney General.

    Given that is the sole allegation against Mr. Boss, he must be dismissed from this action without

    further harassment.

           Plaintiff also clarifies that he is suing Ms. Deaton (or the Benton County Trial Court

    Administrator) solely because of official court clerk actions:

                   I Gordon Gefroh called Benton County Court Clerks Office Corvallis
                   Oregon, approximately Mid May 2020 to acquire the name of the Court
                   Clerk that served my case to the Benton Court. I was told her name was
                   Tiffany Deaton after she looked up the case file. When I asked to speak to
                   her, I was told that she was filling in due to sickness within the clerks
                   office and that Tiffany Deaton was employed for only three days.
    Am. Compl. § III (C) at 9. Again, even assuming the truth of the allegations, Ms. Deaton (or the

    Benton County Trial Court Administrator) must be dismissed from this action immediately.

           In sum, Plaintiff is improperly using this federal court action to harass public officials

    because he is upset about divorce and custody issues in a state court proceeding where he is a

    4
       Defendants have no evidence of any such demand upon Defendant Boss.
Page 5 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
        JND/mm8/34380665                           Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-00471-MK         Document 45              Filed 12/31/20   Page 6 of 13



     party. Am. Compl. § II (B) (“over case #20DR01906 Benton County Courthouse”) and III (B)

     (listing same case number). That court proceeding is an on-going civil domestic case involving

     divorce and custody matters before the Judge Williams in the Benton County Circuit Court: In

     the Matter of Marriage of Dolores Mary Gefoh v. Gordon Alan Gefroh.5 The harassment of

     these officials, and waste of state government resources must end and this case be dismissed.

                                                ARGUMENT

     I.      Plaintiff has failed to serve, or insufficiently served, two defendants.

             Plaintiff has failed to properly serve two of the defendants: Judge Williams and Tiffany

     Deaton. First, the Honorable Judge Locke Williams has not been served with any papers.
     Second, while plaintiff had a summons delivered to the Benton County Circuit Court located in

     Corvallis, Oregon, the Trial Court Administrator for that court is not Tiffany Deaton.6 Fed. R.

     Civ. Pro. 4; ORCP 7. In the State of Washington, there apparently is a Trial Court Administrator

     by that name.7 But, office service of the wrong person at the wrong court in the wrong county


     5
       A copy of the state trial court’s docket was previously provided for the court’s reference with
     the first motion to dismiss. DeFever Decl, Exhibit A. This docket is publicly available
     information from the court’s website, and the State Defendants request that this court take
     judicial notice of the fact that Judge Williams is presiding over this domestic relations action, to
     the extent needed. Fed. R. Evid. 201 (allowing a court to take judicial notice of a fact “not
     subject to reasonable dispute in that it is ... capable of accurate and ready determination by resort
     to sources whose accuracy cannot reasonably be questioned”); Tellabs, Inc. v. Makor Issues &
     Rights, Ltd., 551 U.S. 308, 322, 127 S. Ct. 2499, 168 L.Ed.2d 179 (2007) (explaining that court’s
     ruling on 12(b)(6) motions to dismiss may take into consideration “documents incorporated into
     the complaint by reference” as well as “matters of which a court may take judicial notice”);
     Daniels-Hall v. Nat'l Educ. Ass'n, 629 F.3d 992, 998–99 (9th Cir. 2010) (noting it is appropriate
     to take judicial notice on review of a motion to dismiss of undisputed documents and web pages
     that were referenced in the Complaint).
     6
       See Listing of Oregon State Court’s Trial Court Administrators at
     https://www.courts.oregon.gov/courts/Pages/tca.aspx State Defendants request that this court
     take judicial notice of this fact, to the extent needed. Fed. R. Evid. 201; Tellabs, supra; Daniels-
     Hall v. Nat'l Educ. Ass'n, supra.
     7
       See Listing of Superior Court Administration Staff in for the Benton County Justice Center,
     located in Kennewick, Washington at http://www.benton-
     franklinsuperiorcourt.com/administration/. State Defendants request that this court take also
     judicial notice of this fact, to the extent needed. Fed. R. Evid. 201; Tellabs, supra; Daniels-Hall
     v. Nat'l Educ. Ass'n, supra.
Page 6 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
          JND/mm8/34380665                          Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-00471-MK           Document 45              Filed 12/31/20   Page 7 of 13



     and in the wrong state is insufficient to obtain jurisdiction over Tiffany Deaton in Washington or

     the trial court administrator in the Benton County Courthouse in Corvallis, Oregon. Fed. R. Civ.

     Pro. 4; ORCP 7. Thus, plaintiff’s Amended Complaint should be dismissed for failure to

     establish personal jurisdiction over these defendants. Fed. R. Civ. P. 12(b)(2).

             Even if service eventually is completed upon Judge Williams or the Oregon State Court’s

     Trial Court Administrator for the Benton County Circuit Court, plaintiff’s Amended Complaint

     is fatally flawed for lack of jurisdiction and failure to state a claim.

     II.     The State Defendants are entitled Eleventh Amendment sovereign immunity.

             The Eleventh Amendment to the United States Constitution provides in part: “The
     judicial power of the United States shall not be construed to extend to any suit . . . against one of

     the United States . . .” The Eleventh Amendment bars a citizen from suing their own state, state

     agencies, and state instrumentalities. P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506

     U.S. 139, 144 (1993). Under the Eleventh Amendment, a state is immune from suit unless the

     state has expressly waived immunity or Congress has validly abrogated it. Seminole Tribe v.

     Florida, 517 U.S. 44, 64–68 (1996).

             A state waives its sovereign immunity by expressly consenting to be sued in a particular

     action. Edelman v. Jordan, 415 U.S. 651, 673 (1974) (“We will find waiver only where . . . the

     text . . . leave[s] no room for any other reasonable construction.”). The State of Oregon has not

     consented to this suit or waived its Eleventh Amendment immunity.

             Congress “had no intention to disturb” Eleventh Amendment immunity when it enacted

     42 U.S.C. § 1983. Will v. Dep’t of State Police, 491 U.S. 58, 66 (1989). Because Congress

     crafted § 1983 to apply to “persons,” the statute does not operate to abrogate a state’s immunity

     under the Eleventh Amendment. Id. at 67 (“we cannot conclude that § 1983 was intended to

     disregard the well-established immunity of a State from being sued without its consent”);

     Edelman, 415 U.S. 656-57 (“It has not . . . been suggested that §1983 was intended to create a

     waiver of a State's Eleventh Amendment immunity”).

             Thus, the Supreme Court has held that the Eleventh Amendment prohibits 42 U.S.C. §

     1983 suits against a state in federal court. Seminole Tribe, 517 U.S. at 64–68; Quern v. Jordan,
Page 7 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
           JND/mm8/34380665                           Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-00471-MK            Document 45              Filed 12/31/20   Page 8 of 13



     440 U.S. 332 (1979); Ex Parte Young, 209 U.S. 123 (1908). That immunity covers the state, its

     agencies, and officials acting in their official capacities. Will, 491 U.S. at 71 (“[A] suit against a

     state official in his or her official capacity is not a suit against the official but rather is a suit

     against the official’s office,” and “[a]s such, it is no different than a suit against the State

     itself.”); Center for Legal Studies, Inc. v. Lindley, 64 F.Supp.2d 970, 978 (D. Or. 1999) (“State

     officials sued in their official capacities, arms of the state, and the state itself, are not persons

     within the meaning of § 1983 and therefore are not liable under § 1983.”).

             a.      The Eleventh Amendment bars all claims against State Defendants because
                     they acted in their official capacity.
             State employees acting in their official capacities are immune from suit for damages.
     Will, 491 U.S. at 71. Here, the Amended Complaint lists each State Defendant as being sued in

     their official capacity. Am. Compl. § I(B). Plaintiff has doubled his monetary demand to

     “$20,000 per day for violation of all reserved unalienable rights * * * [which] have all been

     prejudiced without evidence or trying of the facts demanded.” Am. Compl. § V at 14. In other

     words, Plaintiff wants paid for not getting the ruling he wanted in his divorce proceedings.

     There are no allegations or claims for damages against the State Defendants regarding actions

     outside of a court proceeding or official capacity.

             As to Judge Williams, the allegations are that he made incorrect legal rulings in the

     divorce case in state court. Am. Compl. § II (B) at 5-6 (“The Opinion Letter … is false, as

     Gordon is a ‘non-resident alien’ and is not a statutory ‘person’ and is not a resident of a Federal

     area;” Am. Compl. § III (C) at 12 (alleging that Judge Williams “unlawfully wrote and Opinion

     Letter and an unlawful Restraining Order” and “unlawfully signed a document purportedly

     authorizing ‘a limited judgment for child and spousal support and a temporary order for the

     additional nonsupport relief.’”); and Am. Compl., Exhibit at 15-17. Even liberally construing the

     pleadings, they fail to state a claim for any actions by Judge Williams except those taken in an

     official capacity. Thus, even if the service issues were corrected, Judge Williams is entitled to

     sovereign immunity.



Page 8 -   STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
           JND/mm8/34380665                            Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
             Case 6:20-cv-00471-MK          Document 45              Filed 12/31/20   Page 9 of 13



            Similarly, the allegations that Ms. Deaton, or any court clerk, taking official actions fails

   to state a claim for relief and is barred by sovereign immunity. Am. Compl. § III (C) at 9.

   Likewise, the Benton County Circuit Court is immune from suit under the Eleventh Amendment

   because it is an arm of the State. Bilyeu v. Myers, 649 Fed. Appx. 372, 373 (9th Cir. 2016)

   ("Dismissal of [Plaintiff]'s claims against defendant Maricopa County Superior Court was proper

   because the court is entitled to immunity under the Eleventh Amendment."); Erwin v. Oregon ex

   rel. Kitzhaber, 231 F. Supp. 2d 1003, 1007 (D. Or. 2001), aff'd, 43 Fed. Appx. 122 (9th Cir.

   2002) (stating that an Oregon circuit court is an arm of the state); Or. Rev. Stat. § 1.001; Or. Rev.

   Stat. § 174.111 (“‘state government’ means … the judicial department.”); Or. Rev. Stat. §
   3.012(1)(u)(“The twenty-first judicial district consists of Benton County and has three judges.”).

   Thus, to the extent that the Amended Complaint is obliquely attempting to make a claim directly

   against the court as an entity, such a claim is also barred under the Eleventh Amendment.

            Finally, as to Mr. Boss, the Amended Complaint again fails to state a claim, and any

   official actions relating to Plaintiff8 are protected by sovereign immunity. Consequently, this

   court lacks jurisdiction over plaintiff’s claims, and the Amended Complaint should be dismissed

   with prejudice because of 11th Amendment immunity. Fed. R. Civ. P. 12(b)(1), 12(b)(6);

   Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (a court may dismiss a pro se

   complaint with prejudice when it is “absolutely clear that the deficiencies of the complaint could

   not be cured by amendment”).

   III.     Judge Williams and the Benton County Circuit Court and its trial court
            administrator and other staff are entitled to judicial immunity.
            Defendants Judge Williams and the Benton County Circuit Court and its staff are also

   entitled to judicial immunity. The “doctrine of judicial immunity is supported by a long-settled

   understanding that the independent and impartial exercise of judgment vital to the judiciary

   might be impaired by exposure to potential damages liability.” Antoine v. Byers & Anderson,

   Inc., 508 U.S. 429, 435 (1993). Given this background, judges are absolutely immune from

   lawsuits based upon judicial acts taken within the jurisdiction of their courts. Stump v. Sparkman,

   8
       Defendants are aware of none.
Page 9 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
          JND/mm8/34380665                          Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 6:20-cv-00471-MK          Document 45             Filed 12/31/20   Page 10 of 13



   435 U.S. 349, 356-357 (1978) (“A judge will not be deprived of immunity because the action he

   took was in error, was done maliciously, or was in excess of his authority; rather, he will be

   subject to liability only when he has acted in the ‘clear absence of all jurisdiction.’”) (quoting

   Bradley v. Fisher, 80 U.S. 335, 351 (1871)); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.

   1986) (en banc) (“Judges . . . are absolutely immune from damage liability . . . ”); Pierson v.

   Ray, 386 U.S. 547, 554-555 (1967) (“Few doctrines were more solidly established at common

   law than the immunity of judges from liability for damages from acts committed within their

   judicial jurisdiction . . . ”). “Judicial immunity is an immunity from suit, not just from ultimate

   assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991). The immunity afforded to
   judicial officers also shields them from injunctive or declaratory claims. Mullis v. U.S. Bankr.

   Court, Dist. of Nevada, 828 F.2d 1385, 1391-93 (9th Cir. 1987), cert. denied, 486 U.S. 1040

   (1988).

             Judicial officer’s errors may be corrected on appeal. However, judges should not have to

   fear that unsatisfied litigants may hound them with additional litigation. So long as a judge is

   performing acts that are judicial in nature, the immunity protects the judge from suit based on

   those acts. Meek v. Cnty. of Riverside, 183 F.3d 962, 965 (9th Cir. 1999), cert. denied, 528 U.S.

   1005 (1999). The Ninth Circuit has identified the following factors as relevant to the

   determination of whether a particular act is judicial in nature:

             (1) the precise act is a normal judicial function; (2) the location where the events
             at issue occurred; (3) the controversy centered around a case then pending before
             the judge; and (4) the events at issue arose directly and immediately out of a
             confrontation with the judge in his or her official capacity.

   Id. at 967.

             As to Judge Williams, Plaintiff has not alleged that Judge Williams acted outside of a

   court proceeding or his duties as a judge. Rather, all of the actions plaintiff vaguely complains

   about qualify as “judicial actions” under the Ninth Circuit’s four-factor test. First, plaintiff only

   asserts specific acts that relate to normal judicial functions: granting or denying motions, and

   rulings in the divorce proceeding. For example, the Amended Complaint, alleges that Judge

Page 10 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
        JND/mm8/34380665                            Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-00471-MK         Document 45             Filed 12/31/20   Page 11 of 13



     Williams “unlawfully wrote and Opinion Letter and an unlawful Restraining Order” and

     “unlawfully signed a document purportedly authorizing ‘a limited judgment for child and spousal

     support and a temporary order for the additional nonsupport relief.’” Am. Compl. § III (C) at 12.

     Second, all of the acts complained of occurred in the courtroom or in the judge’s chambers; there

     are no allegations of any actions outside of those arenas. Third, the controversy at issue centers

     around a Benton County Circuit Court case heard by Judge Williams. Fourth, the events at issue

     arose directly out of a controversy with Judge Williams acting in his official judicial capacity

     and allegedly making a “mistake over jurisdiction.” Id., Exhibit 15-17. Accordingly, Judge

     Williams is entitled to absolute judicial immunity on the face of plaintiff’s Amended Complaint.
     As a result, those claims are barred by judicial immunity and should be dismissed with

     prejudice. Fed. R. Civ. P. 12(b)(6).

             As to Ms. Deaton, the Benton County Circuit Court, its staff and trial court administrator,

     all of those alleged actions also occurred as part of the official duties of the court. Am. Compl. §

     III (C) at 9. “Court clerks have absolute quasi-judicial immunity from damages for civil rights

     violations when they perform tasks that are an integral part of the judicial process.” Mullis, 828

     F.2d at 1390.

             Thus, to the extent that plaintiff’s Amended Complaint manages to state a claim against

     Judge Williams, the Benton County Circuit Court, the trial court administrator and staff, the

     Amended Complaint should be dismissed with prejudice pursuant to Fed. R. Civ .P. 12(b)(6) for

     judicial immunity. It is “absolutely clear that the deficiencies” of the Amended Complaint cannot

     be cured by amendment. Broughton v. Cutter Labs., 622 F.2d at 460.

     IV.     The relief requested is barred by the Rooker-Feldman doctrine as a matter of law.

             The Rooker-Feldman doctrine recognizes that federal district courts generally lack

     subject matter jurisdiction to review state court judgments. See D.C. Court of Appeals v.

     Feldman, 460 U.S. 462, 483 n. 16 (1983) (quoting Atlantic Coast Line R. Co. v. Locomotive

     Eng’rs, 398 U.S. 281, 296 (1970)) (“'[L]ower federal courts possess no power . . . to sit in direct

     review of state court decisions.'"); see also Rooker v. Fidelity Trust Co., 263 U.S. 413, 415

     (1923) (holding that no court of the United States other than the Supreme Court can reverse or
Page 11 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
           JND/mm8/34380665                         Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 6:20-cv-00471-MK          Document 45              Filed 12/31/20   Page 12 of 13



     modify a state judgment); Worldwide Church of God v. McNair, 805 F.2d 888, 890 (9th Cir.

     1986) (stating that district courts have no authority to review state court decisions). The doctrine

     also precludes a federal district court from exercising jurisdiction over constitutional challenges

     that are “inextricably intertwined” with claims asserted in state court. Feldman, 460 U.S. at 483

     n.16; see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J., concurring); Doe

     & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir. 2001).

            To determine whether the review is permissible, courts ask if the federal court is “in

     essence being called upon to review the state court decision.” Doe & Assocs., 252 F.3d at 1029

     (quoting Feldman, 460 U.S. at 482 n. 16). “If consideration and decision have been
     accomplished, action in federal court is an impermissible appeal from the state court decision.”

     Id. (quoting Worldwide Church of God, 805 F.2d at 892) (internal quotation marks omitted).

            This rule arises from the interplay of two jurisdictional statutes: 28 U.S.C. § 1331, which

     grants district courts original jurisdiction over “civil actions arising under” federal law, and

     28 U.S.C. § 1257, which grants the Supreme Court the right to review “final judgments * * *

     rendered by the highest court of a State.” This rule applies even when the state court judgment is

     not made by the highest court in the state. Worldwide Church of God, 805 F.2d at 893 n.3. The

     rule also applies when the challenge involves federal constitutional issues. Feldman, 460 U.S. at

     484-86. The only court that can hear challenges to the constitutionality of state court judgments

     is the United States Supreme Court. Feldman, 460 U.S. at 484-86.

            Here, plaintiff is attempting to collaterally attack the rulings of a state court—namely

     Judge William’s rulings in a state domestic relations case—via this action in federal court.

     Am. Compl. § II (B) at 5-6; § III (C) at 12; and Exhibit at 15-17. Even liberally construing the

     pleadings, they fail to state a claim for any actions by Judge Williams except those taken in an

     official capacity. Thus, even if the service issues were corrected, Judge Williams is entitled to

     sovereign immunity.

            Plaintiff’s claims in this court are “inextricably intertwined” with the rulings in state

     court with which he is dissatisfied. To the extent that plaintiff is asking this court to review the

     state court decisions underlying this claim, such a claim is barred by the Rooker-Feldman
Page 12 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
          JND/mm8/34380665                           Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 6:20-cv-00471-MK         Document 45             Filed 12/31/20   Page 13 of 13



   doctrine. If plaintiff were successful in this action against Judge Williams, this court would be

   in the position of second guessing the consideration and decision of a state court. That outcome

   is not allowed under the abstention and jurisdictional principles found under the Rooker-Feldman

   doctrine. Therefore, the Amended Complaint should be dismissed with prejudice as a matter of

   law under the Rooker-Feldman doctrine. As with the other defenses raised, under Rooker-

   Feldman it is “absolutely clear that the deficiencies” of the Amended Complaint cannot be cured

   by amendment. Broughton v. Cutter Labs., 622 F.2d at 460.

                                           CONCLUSION

          For all of the above reasons, the State Defendants respectfully request that this court
   dismiss plaintiff’s Amended Complaint. Further, the State Defendants request that the dismissal

   be with prejudice because the deficiencies in the Amended Complaint cannot be cured by

   amendment.

          DATED December 31 , 2020.

                                                       Respectfully submitted,

                                                       ELLEN F. ROSENBLUM
                                                       Attorney General



                                                           s/ J. Nicole DeFever
                                                       J. NICOLE DEFEVER #030929
                                                       Senior Assistant Attorney General
                                                       Trial Attorney
                                                       Nicole.DeFever@doj.state.or.us
                                                       Of Attorneys for Defendants the Honorable
                                                       Judge Locke Williams, the Benton County Trial
                                                       Court Administrator, and Deputy Attorney
                                                       General Fred Boss




Page 13 - STATE DEFENDANTS' MOTION TO DISMISS AMENDED COMPLAINT
       JND/mm8/34380665                          Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-1880 / Fax: (971) 673-5000
